 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     TRUSTEES OF THE NATIONAL               )
 8   AUTOMATIC SPRINKLER INDUSTRY           )
     WELFARE FUND,                          )
 9                                          )                Case No. MC19-0066RSL
                           Plaintiff,       )
10              v.                          )
                                            )                ORDER DIRECTING ENTRY OF
11   ROMERO ALI,                            )                JUDGMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     JONES LANG LASALLE AMERICAS, INC., )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
                                         Summary of Judgment
17
            Judgment Creditors:                       Trustees of the National Automatic Sprinkler
18                                                   Industry Welfare Fund
19          Judgment Debtor:                          Romero Ali
            Garnishee-Defendant:                      Jones Lang Lasalle Americas, Inc.
20          Garnishment Judgment Amount:             $903.34
21
            Fees and Costs of Garnishment:           $147.00
            Attorneys for Judgment Creditor:          McKenzie Rothwell Barlow & Coughran, P.S.
22
23
            THIS MATTER comes before the Court on plaintiff/judgment creditor’s application for
24
     judgment on the second answer of the garnishee defendant. It appearing that the garnishee has
25
     filed its answers herein stating that it holds funds of the defendant/judgment debtor, Romero Ali,
26
     in the sum of $903.34; that judgment creditor has judgment unsatisfied against the judgment

     ORDER DIRECTING ENTRY OF JUDGMENT
 1   debtor in an amount in excess of $903.34; that judgment creditor has incurred fees and costs in
 2   the amount of $147.00 in this garnishment action; that more than twenty (20) days have elapsed
 3   since service of the Writ of Garnishment and the garnishee’s answers thereto: that signed
 4   affidavit or return of service of the Writ of Garnishment, Application for Writ of Garnishment
 5   including a copy of the judgment entered in this action, indicating service upon the judgment
 6   debtor either by personal service or by certified mail, is on file herein now, therefore, it is hereby
 7          ORDERED, ADJUDGED AND DECREED as follows:
 8   1.     The Clerk of Court is directed to enter judgment in favor of the judgment creditor and
 9   against the garnishee defendant in the sum of $903.34;
10   2.     Upon payment by the garnishee of the aforementioned sum to the registry of this Court,
11   the garnishee shall be discharged from this action and its obligations will be deemed satisfied.
12   3.     Upon receipt of the aforementioned payment from the garnishee, the Clerk is authorized
13   and directed to draw a check on the funds on deposit in the registry of this court in the principal
14   amount of $903.34, plus all accrued interest, minus any statutory user fees, payable to Trustees
15   of the National Automatic Sprinkler Industry Welfare Fund, and mail or deliver the check to
16   MdKenzie Rothwell Barlow & Coughran, P.S., ATTN: Noelle E. Dwarzski, 1325 Fourth
17   Avenue, Suite 910, Seattle, WA 98101.
18   4.     Upon receipt of said sum, judgment creditor’s attorney shall cause an appropriate
19   satisfaction of judgment to be filed in the underlying action as to the principal
20   defendant/judgment debtor.
21
22   //
23
24   //
25
26


     ORDER DIRECTING ENTRY OF JUDGMENT                -2-
 1   5.    Judgment creditor shall have judgment against the defendant/judgment debtor for fees and
 2   costs in this garnishment action in the amount of $147.00, said sum to be added to the judgment
 3   creditor’s prior judgment against the judgment debtor.
 4
 5         Dated this 8th day of November, 2019.
 6
 7
                                              A
                                              Robert S. Lasnik
 8                                            United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     ORDER DIRECTING ENTRY OF JUDGMENT              -3-
